Chapman, C. J.
The plaintiffs contend that they are a corporation organized for religious purposes under the Gen. Sts. c. 32. It appears that seven members of the corporation signed an agreement in conformity with the statute, on November 15,1870, and recorded it the next day. Their first meeting was held December 12, 1870, and their organization as a corporation was then completed. They have ever since held regular meetings as a corporation.
But five of these persons, in connection with several others, had signed a similar agreement on January 1, 1870. On the 5th of *164the same month they called a meeting and organized a corporation by the same name with the plaintiffs; so that, if their organization was legal, they were the first society of that name at that place. They continue to act as a society, and the defendants have been chosen and act as its officers, but no record was made of their articles of association in the registry of deeds, as the Gen. Sts. c. 32, § 2, require.
The bill alleges that the defendants are usurping the plaintiffs’ franchise, and illegally using their name, and have taken and hold certain funds and other property belonging to the plaintiffs. It prays for an injunction and a restoration of the property.
It appears by the report that the persons who are members of the two organizations had been worshipping together, but many persons had believed that the first organization was not regular and legal, and for this reason the plaintiffs had formed their organization. The funds in controversy were given by a vote of the Glendale Union Sabbath School, passed January 21, 1870, “ that on and after February 1,1870, this school shall come under the management of the Glendale Union Christian Society, and all property now belonging to, or that may hereafter be acquired by said school, shall be held by said society.” The organization represented by the defendants voted to accept this proposition. It will be seen that this was nearly a year before the plaintiffs’ organization came into existence. On the 12th of the succeeding December the plaintiffs voted to adopt as their own this last vote of the prior organization. On this ground they make their claim to a donation that could not have been intended for them and was not made to them. It was clearly intended for and made to the organization represented by the defendants. This organization was competent to take the donation, whether it was legally incorporated or not. Gen. Sts. a. 30, § 24. This section provides that “ unincorporated religious societies shall have like power to manage, use and employ any donation, gift or grant made to them, according to its terms and conditions, as incorporated societies have by law; may elect suitable trustees, agents or officers therefor • and sue for any right which may vest in them in consequence of such donation, gift or grant, for which purposes they shall be corporations.”
*165An act similar to this was passed in 1811, entitled “ An act respecting public worship and religious freedom.” St. 1811, c. 6, § 3. It originated in the fact that many persons entertained conscientious objections against corporations for religious purposes, as they then existed. It was substantially reenacted by the St. of 1834, e. 183, § 5 ; by the Rev. Sts. c. 20, § 25 ; and by the section of the Gen. Sts. cited above. Such societies need not adopt all the regulations that govern incorporated societies, but may take and hold property without it. Fisher v. Whitman, 13 Pick. 350. Oakes v. Hill, 10 Pick. 333. Christian Society in Plymouth v. Macomber, 5 Met. 155. Lawrence v. Fletcher, 8 Met. 153. If then the society represented by the defendants has proceeded so irregularly as not to have a corporate existence, it is still a legal organization entitled to the name it has taken, and the defendants are entitled to hold its property in trust for it. The plaintiffs have no right to claim either its funds or its name.

Bill dismissed.